Citation Nr: 0106251	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  96-22 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
peripheral vestibular vertigo with bilateral intermittent 
tinnitus.

2.  Entitlement to an effective date earlier than January 24, 
1990, for the award of entitlement to service connection for 
peripheral vestibular vertigo with bilateral intermittent 
tinnitus, for chronic otitis media, for tympanic membrane 
perforation, and for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1949 to June 
1952 and from January 1954 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim for an increased rating.  In 
October 1997, the Board, among other things, remanded the 
increased rating issue to the RO for further development.  
Subsequently, the veteran raised the issue of entitlement to 
earlier effective dates for the grant of service connection 
for the issues outlined on the title page, which was 
developed at the RO.  The Board finds that these issues are 
ready for appellate review.

Finally, a hearing was held before the Board sitting in St. 
Petersburg, Florida, in June 1997.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  Neither the pre-amendment or post-amendment versions of 
the ear disease regulations are more favorable to the veteran 
in this case and both will be considered as applicable.

3.  The veteran's peripheral vestibular vertigo is currently 
manifested by worsening dizziness and staggering.

4.  The veteran originally filed a claim for an ear disorder 
in August 1980, which the RO denied by decision dated in 
October 1980.  The veteran was notified but did not timely 
disagree.  That decision became final one year later.

5.  In January 1990, the veteran submitted correspondence 
considered to be a claim for entitlement to service 
connection for an ear disorder, which the RO ultimately 
granted for multiple ear disabilities by rating decision 
dated in October 1995, and an effective date of January 24, 
1990, was assigned for each of the newly service connected 
disorders.  


CONCLUSIONS OF LAW

1.  An evaluation of 30 percent, but no more, for peripheral 
vestibular vertigo with bilateral intermittent tinnitus is 
warranted. 38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.87, Diagnostic Code (DC) 6204 
(1998) (2000).

2.  The criteria for entitlement to an effective date earlier 
than January 24, 1990, for the award of entitlement to 
service connection for peripheral vestibular vertigo with 
bilateral intermittent tinnitus, for chronic otitis media, 
for tympanic membrane perforation, and for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Evaluation in Excess of 10 Percent for 
Peripheral Vestibular Vertigo with Bilateral Intermittent 
Tinnitus

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000). 

While this appeal was pending, the applicable rating criteria 
for diseases of the ear, 38 C.F.R. § 4.85 et seq., was 
amended effective May 11, 1999.  See 64 Fed. Reg. 25202-25210 
(May 11, 1999).  The timing of this change in the regulations 
requires the Board to first consider whether the amended 
regulation is more favorable to the veteran than the prior 
regulation, to include separately applying the pre-amendment 
and post-amendment version to determine which version is more 
favorable.  If the amended version is more favorable, the 
Board will apply the amended version from the effective date 
of the amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  In 
applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, the Board finds no substantive differences 
between the amended provisions of the Rating Schedule and the 
prior version with respect to the rating assigned to the 
veteran's ear disorders.  Specifically, the veteran was 
originally rated under DC 6204 analogous to labyrinthitis 
because peripheral vestibular vertigo was not the subject of 
a specific diagnostic code.  Under the amended regulations, 
the criteria for DC 6204 have essentially remained unchanged 
but the name has been changed to peripheral vestibular 
disorders to better reflect the symptomatology.  As there has 
been no other change, the Board will rate the veteran's 
current disorder under DC 6204.

As noted above, the RO originally rated the veteran's vertigo 
and tinnitus disability under DC 6299-6204.  When a veteran 
was diagnosed as having a specific condition and the 
diagnosed condition is not listed in the Schedule for Rating 
Disabilities, the diagnosed condition was evaluated by 
analogy to a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  In that respect, the RO determined that the 
veteran's vertigo and tinnitus to be analogous to 
labyrinthitis under the DC 6204.  Under the pre-amendment DC 
6204, a 10 percent evaluation was warranted for moderate 
disease with tinnitus and occasional dizziness.  A 30 percent 
evaluation was warranted with severe labyrinthitis; tinnitus, 
dizziness, and occasional staggering.  Under the post-
amendment regulations, a 10 percent evaluation is warranted 
for peripheral vestibular disorders with occasional 
dizziness.  A 30 percent evaluation will be assigned with 
dizziness and occasional staggering.

After having reviewed the evidence of record, the Board 
concludes that a 30 percent evaluation, but no more, is 
warranted for the veteran's peripheral vestibular vertigo.  
First, giving the veteran the benefit of the doubt, the Board 
finds that there is evidence of worsening dizziness and 
reported incidents of staggering sufficient to warrant a 30 
percent evaluation.  Specifically, in the most recent VA ear 
diseases examination, the veteran reported progressively 
worsening episodic intermittent imbalance and dizziness on 
occasion associated with mild nausea and vomiting.  However, 
he had no imbalance or dizziness at the time of the 
examination.  In the most recent VA audio examination, he 
asserted that he was unable to drive due to the dizziness and 
used a walker to maintain his equilibrium.  Outpatient 
treatment records also support a finding that the veteran 
drifts when he walks and worsening imbalance.  Moreover, at a 
hearing before the Board, the veteran testified that he was 
on different medications for dizziness and staggering.  
Accordingly, the medical records support a finding of 
dizziness and occasional staggering sufficient to warrant a 
30 percent evaluation under DC 6204.  

However, the Board finds that an evaluation in excess of 30 
percent is not warranted.  Significantly, a higher than 30 
percent evaluation is not available under DC 6204, regardless 
of the severity of the peripheral vestibular disorder.  Thus, 
the Board can find no basis on which to assign a higher than 
30 percent evaluation at this time.  Finally, because the 
current criteria under DC 6204 are essentially unchanged from 
the pre-amendment criteria, the Board finds that the analysis 
under the pre-amendment criteria is the same for the reasons 
noted above.

II.  Entitlement to an Effective Date Earlier than January 
24, 1990, for the Award of Entitlement to Service Connection

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance (where the 
reopening is not due to new service medical records), or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2000) (emphasis added).  The effective date of an 
award based on an original claim for compensation (service 
connection) will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2000) (emphasis added).  As noted, this is the 
standard that applies to claims that are allowed on the basis 
of new and material evidence when the new evidence is not 
service medical records.  Id.

The veteran contends, in essence, that he is entitled to an 
effective date earlier than January 24, 1990, for the grant 
of entitlement to service connection for his various ear 
disabilities.  Specifically, he maintains that the grant 
should be in 1980, when he initially filed a claim for an ear 
disorder.  He asserts that he first filed his claim in 1980 
and it should have been granted at that time.  Because his 
claim was ultimately granted, he maintains that it should 
have been assigned the earlier effective date.

While the Board is sympathetic to the veteran's assertions, 
the Board must stress that it is bound by the rules and 
regulations of VA.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000); therefore, the Board has no choice but to deny his 
request for an earlier effective date as there is no legal 
exception or authority that applies to this claim.  As noted 
above, the effective date of an award based on an original 
claim for compensation will be either the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date will be the date 
of receipt of claim, or the date entitlement arose, whichever 
was later.  

In this case, the Board notes that the veteran filed a claim 
for service connection for an ear disorder in August 1980.  
In October 1980, the claim for service connection was denied.  
While at least some of the veteran's service medical records 
were apparently destroyed in the accidental fire at the 
National Personnel Records Center (NPRC) in 1973, the RO 
referenced induction and separation examinations at the time 
of its initial review.  He was provided notice of that 
determination and did not timely appeal.  Thus, that decision 
became final.  

In January 1990, the veteran again filed a claim for an ear 
disorder.  After undergoing multiple examinations, the RO 
granted entitlement to various ear disabilities based, in 
part, on a VA examiner's opinion (not previously of record) 
that the veteran's ear disabilities were due to military 
service.  In October 1995, the RO granted service connection 
for various ear disabilities and assigned an effective date 
of January 24, 1990.

Turning to the veteran's assertion that he should be assigned 
an effective date prior to January 1990, the Board notes that 
because the veteran did not file the claim for an ear 
disorder within one year of service separation, there is no 
basis on which to assign an evaluation back to the time of 
service separation.  Moreover, the Board finds that there is 
no basis on which to assign an effective date prior to 
January 1990, the time he filed to reopen his claim for an 
ear disability.  Primarily, the veteran failed to appeal his 
initial 1980 denial and that decision was final; therefore, 
there is no basis on which to assign a rating back to 1980.  
Moreover, there was no correspondence from the veteran 
indicating an intent to file another claim for an ear 
disorder until he filed to reopen the claim on January 24, 
1990, nor are there VA medical records associated with the 
claims file which could establish an informal claim for an 
ear disorder or establish the intent to file an informal 
claim for an ear disorder.   Accordingly, there is no basis 
to establish an effective date to 1980, as requested by the 
veteran.  

Given that there is no legal basis for assignment of an 
effective date from service separation, and that there is no 
legal basis on which to grant an effective date prior to 
January 1990, the Board finds that the date of January 24, 
1990, is correct and there is no legal basis for an effective 
date prior to that date.  Accordingly, the claim for an 
earlier effective date for the award of service connection 
for various ear disabilities must be denied.


	(CONTINUED ON NEXT PAGE)






ORDER

The claim for entitlement to an increased evaluation of 30 
percent, but no more, for peripheral vestibular vertigo with 
bilateral intermittent tinnitus is granted, subject to the 
law and regulations governing the award of monetary benefits.

The claim for entitlement to an effective date earlier than 
January 24, 1990, for the award of entitlement to service 
connection for peripheral vestibular vertigo with bilateral 
intermittent tinnitus, for chronic otitis media, for tympanic 
membrane perforation, and for a bilateral hearing loss 
disability, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

